DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to the remarks filed on 8/03/2021. The amendments filed on 8/03/2021 are entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capelli et al. (U.S. Pub. No. 20140257144) hereinafter Capelli.

A method of producing a compressed acoustic wave using an apparatus for generating therapeutic shock waves (abstract, [0003], “the present invention relates generally to therapeutic uses for shock waves or shockwaves”; [0025]), the method comprising: 
applying voltage pulses to a plurality of electrodes ([0071], pulse generation system 26 configured to apply voltage pulses to the electrodes) in a chamber defined by a housing and filled with liquid ([0071], a housing 14 defining a chamber 18 and a shockwave outlet 20… a liquid 54 disposed in chamber 18) such that portions of the liquid begin to vaporize and ionize ([0071], capacitive/inductive coil system 26 is configured to apply the voltage pulses to the electrodes such that portions of the liquid are vaporized) to provide an inter-electrode conductive path ([0071], to propagate shockwaves through the liquid and the shockwave outlet); 
applying voltage ([0036], a pulse generation system configured to repeatedly store and release and electric charge; [0104]) to a plurality of capacitors ([0098], capacitors 424a, 424b, 424c; figure 5 depicts a schematic diagram of one embodiment 400 of a pulse-generation system for use in or with some embodiments of the present systems; [0099]) carried by the housing ([0071], a plurality of electrodes, e.g, in spark head or module 22 configured to be disposed in the chamber of housing 14; spark head 22b in figure 5 shows capacitors 424a, 424b, 424c; [0098]-[0099]) and in electrical communication with the plurality of electrodes (figure 5 shows capacitors 424a-c are connected to electrodes at spark gaps 412a-c; [0098]-[0099]) to charge the plurality of capacitors ([0036], a pulse generation system configured to repeatedly store and 
upon the plurality of capacitors reaching a threshold charge ([0104], large spark gaps that conduct when the threshold voltage is achieved), discharging the plurality of capacitors to the electrodes ([0037], the pulse generation system is configured to be coupled to a plurality of electrodes of a spark module to discharge the charge/discharge circuits through the electrodes; [0071]-[0075]; [0098]-[0099], these cited portions further describe the electrodes and pulse generation system structural elements such as the plurality of capacitors) to generate an inter-electrode arc along the established inter-electrode conductive path and thereby generate of at least one acoustic shock wave ([0104], a discharge begins… the resulting spark between the electrodes results in vaporization of a portion of the liquid into a rapidly expanding gas bubble which releases a shock wave).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10, 13, 25-26, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Dancer et al. (WO91/10227A1) hereinafter Dancer (see attached English translation for citations), in further view of Padberg (U.S. Pat. No. 3364708) hereinafter Padberg. 
Regarding claim 3, Capelli teaches:
An apparatus for generating therapeutic shockwaves (abstract, [0003], “the present invention relates generally to therapeutic uses for shock waves or shockwaves”), comprising: 
a housing defining a chamber and a shockwave outlet, the chamber being configured to be filled with a liquid ([0071], “In the embodiment shown, apparatus 10 comprises: a housing 14 defining a chamber 18 and a shockwave outlet 20; a liquid (54) disposed in chamber 18“); 
a plurality of electrodes configured to be disposed in the chamber to define one or more spark gaps ([0071], “plurality of electrodes (e.g., in spark head or module 22) configured to be disposed in the chamber to define one or more spark gaps;”); 
a plurality of capacitors ([0098], capacitors 424a, 424b, 424c; figure 5 depicts a schematic diagram of one embodiment 400 of a pulse-generation system for use in or with some embodiments of the present systems; [0099]; Note that the pulse generation system is configured to be used with some embodiments of the present systems. This is considered to be operable as a pulse generation system 26 of the embodiment of [0071]) carried by the housing ([0071], a plurality of electrodes, e.g, in spark head or module 22 configured to be disposed in the chamber of housing 14; [0098]-[0099], spark head 22b in figure 5 shows capacitors 424a, 424b, 424c) and in electrical communication with the plurality of electrodes (figure 5 shows capacitors 424a-c are connected to electrodes at spark gaps 412a-c; [0098]-[0099]); and 

(i) the housing is movable relative to the pulse-generation system ([0027], the plurality of electrodes are configured to be removably coupled to the pulse generation system. In some embodiments the housing is replaceable which is considered to be relative movement), and 
(ii) the pulse-generation system ([0071], pulse generation system 26) is in electrical communication with the plurality of electrodes ([0024], a pulse generation system is configured to apply the voltage pulses to the plurality of electrodes; [0071], pulse generation system 26 configured to apply voltage pulses to the electrodes; [0072]-[0075]; [0098]-[0099]) and the plurality of capacitors ([0036], the pulse generation system includes a plurality of charge/discharge circuits… each capacitive/inductive coil circuit comprises: a capacitor; [0071]-[0075]; [0098]-[0099]) 
where the plurality of capacitors are configured to, upon reaching a threshold charge ([0104], large spark gaps that conduct when the threshold voltage is achieved), discharge to the plurality of electrodes ([0036]; [0037], the pulse generation system is configured to be coupled to a plurality of electrodes of a spark module to discharge the charge/discharge circuits through the electrodes).
Primary reference Capelli fails to teach:
A plurality of capacitors coupled to one or more circuit boards carried by the housing and in electrical communication with the plurality of electrodes

A plurality of capacitors coupled to one or more circuit boards carried by the housing and in electrical communication with the plurality of electrodes ([0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli to incorporate the use of one or more circuit boards as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly reduce the value of the inductance of the electric discharge circuit while enabling independently adjustable electrodes ([0012]). 
Primary reference Capelli further fails to teach:
Such that the plurality of electrodes and the plurality of capacitors can simultaneously receive voltage pulses from the pulse-generation system
However, the analogous art of Padberg of an electrical shock wave generation apparatus utilizing spark gap electrodes (col 1, lines 10-64) teaches:
Such that the plurality of electrodes and the plurality of capacitors can simultaneously receive voltage pulses from the pulse-generation system (col 7, lines 1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli and Dancer to incorporate the plurality of capacitors operating as a capacitor bank configured to simultaneously receive voltage pulses and plurality of electrodes configured to simultaneously receive voltage pulses from the capacitors as taught by Padberg because utilizing optimum values of both voltage and capacitance parameters may advantageously be combined whereby energy may be stored in and discharged from the energy bank at desired high levels to suit a particular purpose (col 12, lines 71-75). Charging through a single resistor to all the capacitors thus lengthens the life of the capacitors while enabling charging in the order of less than a second (col 11, lines 42-50). Furthermore, the simultaneous discharge of the voltage to the plurality of electrodes (col 7, lines 15-20, “fired singly or in unison”) enables the spark gaps to obtain the maximum dissipation of energy at the gap in the shortest possible interval of time (col 9, lines 9-15). 
Regarding claim 10, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 3. Primary reference Capelli further fails to teach:

the plurality of capacitors is coupled to the plurality of stackable circuit boards including a first stackable circuit board, and a second stackable circuit board coupled to the first stackable circuit board.
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
where: the one or more circuit boards comprise a plurality of stackable circuit board ([0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063]); and 
the plurality of capacitors is coupled to the plurality of stackable circuit boards including a first stackable circuit board, and a second stackable circuit board coupled to the first stackable circuit board ([0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063]).

Regarding claim 13, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 10. Primary reference Capelli further fails to teach:
where a first portion of the plurality of capacitors is coupled to the first stackable circuit board, and a second portion of the plurality of capacitors is coupled to the second stackable circuit board.
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
where a first portion of the plurality of capacitors is coupled to the first stackable circuit board, and a second portion of the plurality of capacitors is coupled to the second stackable circuit board  ([0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration and the ends of the plurality of capacitors are attached to each the first and second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the use of stackable circuit boards as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly reduce the value of the inductance of the electric discharge circuit while enabling independently adjustable electrodes ([0012]). 
Regarding claim 25, primary reference Capelli teaches:
A capacitor-array apparatus for use in generating therapeutic shock waves (abstract, [0003], “the present invention relates generally to therapeutic uses for shock waves or shockwaves”; capacitors 424a, 424b, 424c, [0098]; figure 5 depicts a schematic diagram of one embodiment 400 of a pulse-generation system for use in or with some embodiments of the present systems, [0099]), comprising: 
where the capacitor circuits are configured to be coupled to an electrode such that the electrode is in electrical communication with the capacitors ([0071], a plurality of electrodes, e.g, in spark head or module 22 configured to be disposed in the chamber of housing 14; [0098]-[0099], spark head 22b in figure 5 shows capacitors 424a, 424b, 424c connected to the spark gaps 412a-c;  [0103], electrodes are in communication with the capacitors and; see also figures 5 and 7A-7B; figure 8;).
Primary reference Capelli fails to teach:

a plurality of first capacitor sets coupled to the one or more circuit boards, 
a plurality of second capacitor sets coupled to the one or more circuit boards
where each of the plurality of first capacitor sets are connected in parallel and each of the plurality of second capacitor sets are connected in parallel
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
one or more circuit boards each circuit board of the one or more circuit boards having a first side and a second side (Disc 92 is considered to be one circuit board and disc 40e is considered to be a second circuit board with each board having a first and second side; [0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063]); and 
a plurality of first capacitor sets coupled to the one or more circuit boards and arranged in a first pattern (As shown in figure 3, the capacitors of 30a, 30g, and 30f, form a first capacitor set coupled to discs 92 and 40e and arranged in a first semi-circular pattern about the central region 50; [0047], disc-shaped part 92; [0052], “this discharge capacitor 30 can be advantageously formed by a plurality of individual capacitors such as 30a, 30b, 30c, 30d, 30e, 30f, 30g, mounted in parallel and arranged 
a plurality of second capacitor sets coupled to the one or more circuit boards and arranged in a first pattern (As shown in figure 3, the capacitors of 30c, 30d, and 30e, form a second capacitor set coupled to discs 92 and 40e and arranged in a first semi-circular pattern about the central region 50 opposite the first capacitor set; [0047], disc-shaped part 92; [0052], “this discharge capacitor 30 can be advantageously formed by a plurality of individual capacitors such as 30a, 30b, 30c, 30d, 30e, 30f, 30g, mounted in parallel and arranged side by side annularly so as to define a central space 50 as can also be understood from consideration of Figures 2 and 3”; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063])
where each of the plurality of first capacitor sets are connected in parallel and each of the plurality of second capacitor sets are connected in parallel ([0047], disc-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli to incorporate the use of one or more circuit boards with capacitor sets arranged in a pattern and connected in parallel as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly reduce the value of the inductance of the electric discharge circuit while enabling independently adjustable electrodes ([0012]). The capacitor sets arranged in a pattern and in parallel specifically about a central region (central space 50) provides more space for the electrodes and thus making it possible to position extremely precisely the free ends of the electrodes generating electric arcs to optimally generate and focus shock waves ([0012]; [0052]). The enables an equivalent transit time for the electric charge at the capacitors to the electrodes from any of the individual sets located in parallel.  

Wherein each first capacitor set comprises two or more first capacitors connected in series 
Wherein each second capacitor set comprises two or more second capacitors connected in series 
However, the analogous art of Padberg of an electrical shock wave generation apparatus utilizing spark gap electrodes (col 1, lines 10-64) teaches:
Wherein each first capacitor set comprises two or more first capacitors connected in series (col 8, lines 8-19; col 11, line 42 through col 12 line 74 describe the capacitor bank. Since the plurality of capacitors serve as a single capacitor bank “C1” this would be incorporated to form each individual capacitor 30a through 30g of the Dancer reference. Padberg teaches to the capacitors arranged in a series pattern in col 12 with figure 3b showing two series capacitors in each parallel capacitor arrangement.) 
Wherein each second capacitor set comprises two or more second capacitors connected in series (col 8, lines 8-19; col 11, line 42 through col 12 line 74 describe the capacitor bank. Since the plurality of capacitors serve as a single capacitor bank “C1” this would be incorporated to form each individual capacitor 30a through 30g of the Dancer reference. Padberg teaches to the capacitors arranged in a series pattern in col 12 with figure 3b showing two series capacitors in each parallel capacitor arrangement.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli and Dancer to incorporate the plurality of capacitor sets with two or more capacitors connected in series and operating as a capacitor bank 
Regarding claim 26, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 25. Primary reference Capelli further fails to teach:
where at least one of the one or more circuit boards is interposed between one of the first capacitor sets of the first plurality of capacitor sets and one of the second capacitors sets of the second plurality of capacitor sets.
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
where at least one of the one or more circuit boards is interposed between one of the first capacitor sets of the first plurality of capacitor sets and one of the second capacitors sets of the second plurality of capacitor sets. (Each circuit board (both disc 92 and disc 40e) are made of conductive material and are between the first capacitor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the use of one or more circuit boards as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly reduce the value of the inductance of the electric discharge circuit while enabling independently adjustable electrodes ([0012]). 
Regarding claim 32, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 25. Primary reference Capelli further teaches:
further comprising: 

Primary reference Capelli further fails to each:
where the one or more circuit boards and the electrode are positioned within the housing
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
where the one or more circuit boards and the electrode are positioned within the housing (see figures 2 and 3 show the discs 40e and 92 and electrodes 12 and 14 positioned within the housing; [0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the use of one or more circuit boards as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly reduce the value of 
Regarding claim 34, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 25. Primary reference Capelli further fails to teach:
where the one or more circuit boards comprises a plurality of stackable circuit boards, including: a first stackable circuit board and a second stackable circuit board coupled to the first stackable circuit board.
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
where the one or more circuit boards comprises a plurality of stackable circuit boards, including: a first stackable circuit board and a second stackable circuit board coupled to the first stackable circuit board  ([0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the use of stackable circuit boards as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly 
Regarding claim 35, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 34. Primary reference Capelli further fails to teach:
where the plurality of first capacitor sets is coupled to the first stackable circuit board, and the plurality of second capacitor sets is coupled to the second stackable circuit board.
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
where the plurality of first capacitor sets is coupled to the first stackable circuit board, and the plurality of second capacitor sets is coupled to the second stackable circuit board ([0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration and the ends of the plurality of capacitors are attached to each the first and second stackable circuit boards. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the use of stackable circuit boards as taught by Dancer because orienting the plurality of . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Dancer, in further view of Padberg as applied to claim 3 above, and further in view of Stevenson et al. (U.S. Pub. No. 20150217111) hereinafter Stevenson. 
Regarding claim 4, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 3. Primary reference Capelli further teaches:
the pulse-generation system is configured to perform a two stage pulse discharge, the two stage pulse discharge including a first stage where the pulse-generation system is configured to apply voltage pulses ([0024]-[0029], voltage pulses to the plurality of electrodes; [0036], “In some embodiments, the pulse-generation system is configured to apply voltage pulses to the plurality of electrodes at a rate of between 20 Hz and 200 Hz. In some embodiments, the pulse-generation system is configured to apply voltage pulses to the plurality of electrodes at a rate of between 50 Hz and 200 Hz.”; [0071], apply voltage pulses which is considered to be the first stage of the pulse discharge feature; [0093]-[0094]; [0095]-[0099], describe the application of voltage pulses to the plurality of electrodes. Note that the Padberg reference teaches to the simultaneous voltage pulse application) to: 
the plurality of electrodes to begin to vaporize and ionize portions of the liquid to provide at least one inter-electrode conductive path between the plurality of electrodes ([0024]-[0026]; [0071], “In this embodiment, the capacitive/inductive coil system 26 is 
the plurality of capacitors to charge the plurality of capacitors ([0036], a pulse generation system configured to repeatedly store and release and electric charge; [0071]-[0075]; [0098]-[0099], these cited portions further describe the electrodes and pulse generation system structural elements such as the plurality of capacitors); and 
a second stage where the plurality of capacitors are configured to, upon reaching a threshold charge, discharge to the plurality of electrodes to generate one or more arcs along the one or more inter-electrode conductive paths to vaporize additional portions of the liquid and generate one or more acoustic shock waves ([0024]-[0026]; [0036]; [0037]; [0071], “the capacitive/inductive coil system 26 is configured to apply the voltage pulses to the electrodes such that portions of the liquid are vaporized to propagate shockwaves through the liquid and the shockwave outlet”; [0072], the spark gap vaporization process is considered to be a generation of one or more arcs, as the two electrodes form where the voltage pulses arc between them; [0104], large spark gaps that conduct when the threshold voltage is achieved. The second stage is considered to be the process in which after the threshold voltage is achieved, the plurality of capacitors discharge to the electrodes to generate the one or more arcs and vaporize the liquid, thus generating the shock waves.)
Primary reference Capelli further fails to teach:

each of the plurality of capacitors is planar; and 
However, the analogous art of Stevenson of utilizing medical devices with electrodes (abstract, [0027]) teaches:
where: 
each of the plurality of capacitors is planar ([0027], “the conductive pathway on the body fluid side is connectable to an implantable lead conductor with at least one electrode. A filter capacitor is disposed within the conductive housing on the device side; [0028], “The filter capacitor may be selected from the group consisting of a monolithic ceramic capacitor, a flat-through capacitor, a chip capacitor and an X2Y attenuator.”); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the planar capacitors as taught by Stevenson because using a planar capacitor configuration reduces the height of the capacitors and provides a smaller overall system and increases space for other hardware components. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Dancer, in further view of Padberg as applied to claim 3 above, and further in view of Wiksell (U.S. Pat. No. 5259368) hereinafter Wiksell, in view of Stevenson, in view of Schrom (U.S. Pat. No. 3234429) hereinafter Schrom. 
Regarding claim 5, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 3. Primary reference Capelli further fails to teach:

However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
The one or more circuit boards and the electrode are positioned within the housing (see figures 2 and 3 show the discs 40e and 92 and electrodes 12 and 14 positioned within the housing; [0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the use of one or more circuit boards as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly reduce the value of the inductance of the electric discharge circuit while enabling independently adjustable electrodes ([0012]). 
Primary reference Capelli further fails to teach:
where: 

However, the analogous art of Wiksell of an apparatus for comminuting concretions on a patient’s body using spark gaps (abstract) teaches:
the plurality of capacitors are arranged in a circuit having an overall inductance of between 2 nH and 200 nH (col 2, lines 38-50, “the inductance for the entire discharge circuit can be kept in the range of 50 nH”; col 4, lines 1-13, “which will give an inductance as low as of the order of magnitude 50 nH”); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the plurality of capacitors within the 2 nH to 200 nH inductance range as taught by Wiksell because it enables the generation of a shock wave front with the desired time derivative (col 2, lines 45-50). 
Primary reference Capelli further fails to teach:
the plurality of capacitors comprises between 2 and 20 sets of capacitors with the sets of capacitors connected in parallel
However, the analogous art of Stevenson of utilizing medical devices with electrodes (abstract, [0027]) teaches:
the plurality of capacitors comprises between 2 and 20 sets of capacitors with the sets of capacitors connected in parallel ([0236], “Since the high voltage protection capacitors are not in series, but in fact in parallel, it would be well known to any electrical engineer that they could be placed anywhere along the length of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg, and Wiksell to incorporate the multiple sets of capacitors in parallel as taught by Stevenson because the capacitors serve to dissipate high voltage energy to an electrode and utilizing multiple capacitor sets in parallel enable the storage of greater energy within the capacitor bank. 
Primary reference Capelli further fails to teach:
each set of capacitors comprises 10 or more capacitors, or a combination thereof
However, the analogous art of Schrom of an electrical circuit for generating pulses of high electric energy and transmitting them to a spark discharge gap (col 1, lines 8-15) teaches:
each set of capacitors comprises 10 or more capacitors, or a combination thereof (col 4, lines 53-75, “capacitor 1 is a bank of 18 parallel connected capacitors having a total capacitance of 135 mF”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg, Wiksell, and Stevenson to incorporate the use of more than 10 capacitors as taught by Schrom because it offers a lower total capacitance with a higher voltage drop, which provides the necessary high voltage for spark gap generation. 
	Primary reference Capelli further fails to teach:

However, the analogous art of Padberg of an electrical discharge method for generating a shock wave (col 1, lines 10-15) teaches:
each set of capacitors comprises capacitors in series (figure 3b, shows multiple sets of capacitors with individual capacitors in series; see also col 12, lines 35-75 and col 13, lines 1-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg, Wiksell, Stevenson, and Schrom to incorporate the use of parallel sets of capacitors in series as taught by Padberg because it provides the higher voltage required for the spark gap generation but also more practical to increase capacitance of the capacitor bank to generate optimum values of voltage and capacitance in a combined fashion (col 12, lines 65-75, see also table II in col 12). 
Claims 14, 17, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Dancer, in further view of Padberg as applied to claims 13 or 34 above, and further in view of Strommer et al. (U.S. Pub. No. 20180078774) hereinafter Strommer. 
Regarding claim 14, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 13. Primary reference Capelli further fails to teach:
where the first portion of the plurality of capacitors is disposed on a first side of a first stackable circuit board, and 

However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for stimulation medical use (abstract, [0028]; [0064]) teaches:
where the first portion of the plurality of capacitors is disposed on a first side of a first stackable circuit board ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the components on opposite sides of adjacent boards. This is further described in [0050] as cited above), and 
the second portion of the plurality of capacitors is disposed on a second side of a second stackable circuit board, and the second side of the second circuit board is opposite the first side of the first stackable circuit board ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the components on opposite sides of adjacent boards. This is further described in [0050] as cited above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the stackable circuit board feature with capacitors on opposite sides of stackable boards as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and 
Regarding claim 17, the combined references of Capelli, Dancer, Padberg, and Strommer teach all of the limitations of claim 14. Primary reference Capelli further fails to teach:
where: the first portion of the plurality of capacitors is coupled to the first stackable circuit board in a circular pattern; 
the second portion of the plurality of capacitors is coupled to the second stackable circuit board in a circular pattern; and 
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
where: the first portion of the plurality of capacitors is coupled to the first stackable circuit board in a circular pattern (As shown in figure 3, the capacitors 30a-30g are arranged in a circular pattern about the central portion 50; see cited portions of [0047], disc-shaped part 92 is considered to be the first stackable circuit board; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable 
the second portion of the plurality of capacitors is coupled to the second stackable circuit board in a circular pattern(As shown in figure 3, the capacitors 30a-30g are arranged in a circular pattern about the central portion 50; see cited portions of [0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be the second stackable circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e (second stackable circuit board) and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg, and Strommer to incorporate the use of one or more circuit boards as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly reduce the value of the inductance of the electric discharge circuit while enabling independently adjustable electrodes ([0012]). 
Primary reference Capelli further fails to teach:
the first stackable circuit board is electrically coupled to the second stackable circuit board by connectors disposed along outer edges of the stackable circuit boards.

the first stackable circuit board is electrically coupled to the second stackable circuit board by connectors disposed along outer edges of the stackable circuit boards ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the connection cables 366 disposed along outer edges of the stackable circuit boards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg, and Strommer to incorporate the use of connectors at outer edges of the stackable circuit boards as taught by Strommer because it reduces the space between the stackable circuit boards by moving the flat cable connector wires to the lateral surface. This produces a more compact hardware package and reduces size of the overall device ([0050]). 
Regarding claim 36, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 34. Primary reference Capelli further fails to teach:
  where the plurality of first capacitor sets is disposed on the first side of the first stackable circuit board, and 
the plurality of second capacitor sets is disposed on the second side of the first stackable circuit board, and the second side of the first stackable circuit board is opposite the first side of the first stackable circuit board.

  where the plurality of first capacitor sets is disposed on the first side of the first stackable circuit board, and  ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the components on opposite sides of adjacent boards. This is further described in [0050] as cited above), and 
the plurality of second capacitor sets is disposed on the second side of the first stackable circuit board, and the second side of the first stackable circuit board is opposite the first side of the first stackable circuit board. ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the components on opposite sides of adjacent boards. This is further described in [0050] as cited above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the stackable circuit board feature with capacitors on opposite sides of stackable boards as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and increases space for other hardware components ([0007]; [0008]). Furthermore, electronic components may be placed on the folded set of circuit boards in such as manner as to optimize the volume consumption the electronic components occupy on . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Dancer, in view of Padberg, in further view of Strommer as applied to claim 17 above, and further in view of Chapman (U.S. Pat. No. 3475646) hereinafter Chapman. 
Regarding claim 19, the combined references of Capelli, Dancer, Padberg, and Strommer teach all of the limitations of claim 17. Primary reference Capelli further fails to teach:
A first and second stackable circuit board with a plurality of capacitors 
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
A first and second stackable circuit board with a plurality of capacitors ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14)

Primary reference Capelli further fails to teach:
where a portion of the plurality of capacitors is configured to cause current to flow from the outer edge of the first stackable circuit board towards a center of the stackable circuit board, and 
However, the analogous art of Chapman of a spark gap device for high intensity gap discharge production (abstract) teaches:
where a portion of the plurality of capacitors is configured to cause current to flow from the outer edge of the first stackable circuit board towards a center of the stackable circuit board (figure 2, shows capacitors 20, 21, 22, 23, 24, and 25 are arranged in a circular pattern -about an axis; for example the axis A.; col 3, lines 3-35. The current flow moves from an outer edge of the circular capacitors to the axis A which is where the electrodes 30 and 31 are located which form the spark gap. ), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg, and Strommer to incorporate the current flow from an outer edge of circular capacitors to a central axis within the circular . 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Dancer, in further view of Padberg as applied to claim 3 above, and further in view of Fletcher et al. (U.S. Pat. No. 3983749) hereinafter Fletcher, in view of Saito (U.S. Pub. No. 20170301474) hereinafter Saito, in further view of Nousiainen et al. (U.S. Pub. No. 20170202514) hereinafter Nousiainen. 
Regarding claim 22, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 3. Primary reference Capelli further teaches:
the pulse-generation system is configured to provide an inter-electrode conductive path by applying voltage to charge the plurality of capacitors during  a period that the pulse-generation system applies voltage to the plurality of electrodes ([0036], a pulse generation system configured to repeatedly store and release and electric charge; [0071]-[0075]; [0090]; [0098]-[0099], these cited portions further describe the electrodes and pulse generation system structural elements such as the plurality of capacitors; [0104], large spark gaps that conduct when the threshold voltage is achieved); and 
the plurality of capacitors are configured to, upon reaching the threshold charge, discharge to the plurality of electrodes to generate one or more arcs along the inter-electrode conductive paths to vaporize additional portions of the liquid and generate one or more acoustic shock waves (0087]-[0089], “a spark will arc between these two 
Primary reference Capelli further fails to teach:
The one or more circuit boards comprise a plurality of stackable circuit boards
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
The one or more circuit boards comprise a plurality of stackable circuit boards ([0047], disc-shaped part 92; [0052]; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the use of one or more circuit boards as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly reduce the value of the inductance of the electric discharge circuit while enabling independently adjustable electrodes ([0012]). 

where: 
the plurality of capacitors comprises at least 100 capacitors
However, the analogous art of Fletcher of a high voltage electrode based shock wave apparatus utilizing spark-gap technology (abstract) teaches:
where: 
the plurality of capacitors comprises at least 100 capacitors (col 4, lines 21-30, “for a bank of 100 capacitors”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the use of at least 100 capacitors as taught by Fletcher because using a large amount of capacitors increases the available energy stored and increases the voltage discharge for the spark gap electrodes. 
Primary reference Capelli further fails to teach:
the plurality of capacitors each have a length of between 2 mm and 4 mm, and a width of between 1 mm and 3 mm
However, the analogous art of Saito of a mounting structure for capacitors used on a circuit board in a series configuration (abstract, [0011]) teaches: 
the plurality of capacitors each have a length of between 2 mm and 4 mm, and a width of between 1 mm and 3 mm ([0036], the capacitor type of "2012" indicates a multilayer capacitor with a reference length of 2.0 mm, reference width of 1.25 mm, and reference height of 1.25 mm,” which is within the claimed range), 

Primary reference Capelli further fails to teach:
the plurality of stackable circuit boards each have a thickness of between 0.02 inches and 0.2 inches
However, the analogous art of Nousiainen of a biometric device with a housing for use with medical systems (abstract) teaches:
the plurality of stackable circuit boards each have a thickness of between 0.02 inches and 0.2 inches ([0071], “The thickness of the rigid circuit board may be in the range of 0.4-2 mm, for example in the range of 0.6-1.0 mm” when converted to inches these thicknesses are within the claimed range); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg, Fletcher, and Saito to incorporate the size of the stackable circuit boards as taught by Nousiainen because it provides a rigid circuit board structure for additional durability while utilizing a thin thickness that reduces size of the device and user ergonomics ([0071]). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Dancer, in further view of Padberg as applied to claim 35 above, and further in view of Chapman. 
Regarding claim 37, the combined references of Capelli, Dancer, and Padberg teach all of the limitations of claim 35. Primary reference Capelli further fails to teach:
The plurality of first capacitor sets is coupled to the first stackable circuit board in a semi-circular pattern
The plurality of second capacitor sets is coupled to the second stackable circuit board in a semi-circular pattern
However, the analogous art of Dancer of an electrical discharge device for producing reliably reproducible shock waves (abstract) teaches:
The plurality of first capacitor sets is coupled to the first stackable circuit board in a semi-circular pattern (As shown in figure 3, the capacitors of 30a, 30g, and 30f, form a first capacitor set coupled to discs 92 and 40e and arranged in a first semi-circular pattern about the central region 50; [0047], disc-shaped part 92; [0052], “this discharge capacitor 30 can be advantageously formed by a plurality of individual capacitors such as 30a, 30b, 30c, 30d, 30e, 30f, 30g, mounted in parallel and arranged side by side annularly so as to define a central space 50 as can also be understood from consideration of Figures 2 and 3”; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive 
The plurality of second capacitor sets is coupled to the second stackable circuit board in a semi-circular pattern (As shown in figure 3, the capacitors of 30c, 30d, and 30e, form a second capacitor set coupled to discs 92 and 40e and arranged in a first semi-circular pattern about the central region 50 opposite the first capacitor set; [0047], disc-shaped part 92; [0052], “this discharge capacitor 30 can be advantageously formed by a plurality of individual capacitors such as 30a, 30b, 30c, 30d, 30e, 30f, 30g, mounted in parallel and arranged side by side annularly so as to define a central space 50 as can also be understood from consideration of Figures 2 and 3”; [0053], disc 40e is considered to be a circuit board as the capacitors are mounted on the electrically conductive disc; [0055], disc 40e and the disc-shaped terminal part 92 made of conductive material and connected to the capacitors is also considered to be a circuit board; As shown in figure 2, the conductive discs are shown in stackable configuration. Capacitors 30a through 30g are coupled to the circuit boards as further shown in figure 3; [0062]-[0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the use of one or more circuit boards as taught by Dancer because orienting the plurality of capacitors on stacked circuit boards enables a configuration that can significantly reduce the value of the inductance of the electric discharge circuit while enabling independently adjustable electrodes ([0012]). 

the portion of the plurality of capacitors is coupled to the apparatus in a circular pattern
However, the analogous art of Chapman of a spark gap device for high intensity gap discharge production (abstract) teaches:
the portion of the plurality of capacitors is coupled to the apparatus in a circular pattern (figure 2, shows capacitors 20, 21, 22, 23, 24, and 25 are arranged in a circular pattern -about an axis; for example the axis A.; col 3, lines 3-35); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, and Padberg to incorporate the capacitors coupled in a circular pattern as taught by Chapman because it enables the use of spark gap electrodes in a position that is coincident with the axis that the capacitors are arranged circularly around. This produces an equivalent distance from each capacitor to the spark gap electrodes and enhances operating efficiency and minimizes inductance so that the time constant of the circuit is a practical minimum (col 3, lines 23-28). 
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Dancer, in view of Padberg, in further view of Chapman as applied to claim 37 above, and further in view of Strommer. 
Regarding claim 39, the combined references of Capelli, Dancer, Padberg and Chapman teach all of the limitations of claim 37. Primary reference Capelli further fails to teach:

However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
where the first stackable circuit board further comprises an outer edge and a center, the second stackable circuit board further comprises an outer edge and a center ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the connection cables 366 disposed along outer edges of the stackable circuit boards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg and Chapman to incorporate the use of outer edges of the stackable circuit boards as taught by Strommer because it reduces the space between the stackable circuit boards by moving the flat cable connector wires to the lateral surface. This produces a more compact hardware package and reduces size of the overall device ([0050]). 
Primary reference Capelli further fails to teach:
the plurality of capacitor sets are configured to cause current to flow from the outer edge of the circuit towards the center of the circuit
However, the analogous art of Chapman of a spark gap device for high intensity gap discharge production (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg Chapman, and Strommer to incorporate the current flow from an outer edge of circular capacitors to a central axis within the circular pattern as taught by Chapman because it enables the use of spark gap electrodes in a position that is coincident with the axis that the capacitors are arranged circularly around. This produces an equivalent distance from each capacitor to the spark gap electrodes and enhances operating efficiency and minimizes inductance so that the time constant of the circuit is a practical minimum (col 3, lines 23-28). 
Regarding claim 40, the combined references of Capelli, Dancer, Padberg Chapman, and Strommer teach all of the limitations of claim 39. Primary reference Capelli further teaches:
the electrode is fixed in at least two degrees of freedom relative to the one or more circuits ([0071], a plurality of electrodes, e.g, in spark head or module 22 configured to be disposed in the chamber of housing 14; [0098]-[0099], spark head 22b in figure 5 shows capacitors 424a, 424b, 424c connected to the spark gaps 412a-c;  [0103], electrodes are in communication with the capacitors and at a fixed angle relative 
Primary reference Capelli further fails to teach:
the first stackable circuit board is electrically coupled to the second stackable circuit board by connectors disposed along the outer edges of the stackable circuit boards
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
the first stackable circuit board is electrically coupled to the second stackable circuit board by connectors disposed along the outer edges of the stackable circuit boards ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the connection cables 366 disposed along outer edges of the stackable circuit boards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Dancer, Padberg Chapman, and Strommer to incorporate the use of connectors at outer edges of the stackable circuit boards as taught by Strommer because it reduces the space between the stackable circuit boards by moving the flat cable connector wires to the lateral surface. This produces a more compact hardware package and reduces size of the overall device ([0050]).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli as applied to claim 44 above, and further in view of Strommer. 

where the voltage pulses applied to the plurality of electrodes is between 500 V and 10,000 V ([0104], voltages of pulses were generated at a voltage of about 5-6 kV and about 10 mA which is within the claimed range), and 
Primary reference Capelli further fails to teach:
where the plurality of capacitors is coupled to a plurality of stackable circuit boards
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
where the plurality of capacitors is coupled to a plurality of stackable circuit boards ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli to incorporate the stackable circuit board feature as taught by Strommer because using foldable (or stackable as described in [0064]) 

Response to Arguments
Applicant’s arguments with respect to claims 3-5,10,13-14,17,19,22,25-26,32,34-37,39-40 and 44-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Responses to arguments relevant to the current rejections are detailed below. 
Regarding the applicant’s arguments on page 10 of the remarks, the applicant argues that claim 44 recites similar features as claim 3 and suffers from the same deficiencies as described above. The current rejections of claim 44 do not utilize separate embodiments, and other features of claim 3 argued by the applicant are not similarly included as limitations in claim 44. Therefore, the applicant’s arguments are not persuasive. 
Regarding the applicant’s arguments on pages 11-14 of the remarks, the applicant argues the teachings of prior art references. While the additional reference of Dancer is utilized to teach to some of these features, other previous prior art references have been applied differently in the current rejections and thus the applicants current arguments are not persuasive. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791